By the Court.
The issuing of a commission is in the discretion of the -court It is usually done as of course, with or *684without a stay of proceedings, but it is not a matter of strict right. • The court must be governed in the exercise of its discretion, by what it is apparent will be the consequences'; and if it is evident that great injustice will be likely to ensue to the adverse party, it is far from being of course to grant it. In such a case, the court will either impose terms so as to preserve the rights of the adverse party, or will even refuse it, if no way for their protection can be devised.(a)

 The cause stood over to enable the parties to make an arrangement,